^^"W^'-W^-fc'-'* s-




                                                                            S1H COURT OF APPEALS

                                                                            n'S nrT 19 PH H- 12

                                                                            LISA MAI l, :J..lRK

Page 1 of 2 Pages


                                                            JkWG>


                                &$A ^MtrictefWeaoA at0a/taA
                                     Appeal Number: #:05-15-00854-CV;
                                     Court Number: (TX): #): 14-41301...



                            Sur Juris Sovereign Allodial [Under our Godly names]
                              Micheal A. Hughes, Renna C. Hughes, Allodium;


                                                                  V.


                                        DALLAS COUNTY, ETAL; &
                                           THE VISITING JUDGE
                                                   MR. SIMS KENT
                             6™ CIVIL-DISTRICT COURT DALLAS, TEXAS



              Sur Juris Sovereign Allodial ~ Allodium
                        Brief or Legal Letter

To MR, or MS, (FICTION) Of TEXAS GONERNMENT APPEAL UNDER THE COURT OFFIFTH

DISTRICT OF TEXAS AT DALLAS HEREIN DALLAS, TEXAS:

I, Wecomeas notedabove underour Godlyas citedhere. Keep it in minethat I, We can not read a fiction,

artificial, fictitious entity, corporation! Here the Supreme Court of theUNITED STATES 1795, "Inasmuch

as every government is an artificial person, an abstraction, and a creature of the mind only, a government

can interface only with other artificial persons...

This is for the 5* Court Appeal Court ~I, We bring to said APPEAL COURT herein the 5th District of
DALLAS, TEXAS that this notice for a fear hearing! There has not being a fear hearing nor have there

been any Constitutional Rights or granted or protected in this case Believe that even our Unalienable
Page 2 of 2 Pages


Rights. The violationswill never stop. From the way the law is violated and the Constitutionour Rights are
Suspended.
So that I, We can have 60 days time to on our brief for the this [Court].


UCC 1-308 Without prejudice We reservation our rights.



Sur Juris Sovereign Allodial Alliodium
Micheal A. Hughes 2121 Sutter St, Dallas, Texas 75216